Appellate Case: 22-3082     Document: 010110714915        Date Filed: 07/22/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                            July 22, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  BOE W. ADAMS,

        Petitioner - Appellant,

  v.                                                          No. 22-3082
                                                     (D.C. No. 5:21-CV-03226-SAC)
  JEFF BUTLER,                                                  (D. Kan.)

        Respondent - Appellee.
                       _________________________________

           ORDER DENYING A CERTIFICATE OF APPEALABILITY*
                   _________________________________

 Before MORITZ, BRISCOE, and CARSON, Circuit Judges.
                    _________________________________

       Petitioner Boe Adams, a Kansas state prisoner appearing pro se, requests a

 certificate of appealability (“COA”) so that he may appeal the district court’s order

 dismissing his petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

 Because Adams has failed to satisfy the standards for issuance of a COA, we deny his

 request and dismiss this matter.




       *
          This order is not binding precedent except under the doctrines of law of the
 case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive
 value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-3082    Document: 010110714915        Date Filed: 07/22/2022   Page: 2



                                            I

                                            A

       On May 3, 2017, Adams was charged in the District Court of Sedgwick

 County, Kansas, with premeditated first-degree murder, aggravated robbery, felony

 theft, forgery, and misdemeanor theft. Shortly after being charged, Adams

 “requested that he be allowed to proceed pro se.” State v. Adams, 465 P.3d 176, 178

 (Kan. 2020). After conducting a special hearing and questioning Adams in detail, the

 trial court “found that Adams’ decision to self-represent was a knowing and informed

 decision” and it “allowed [him] to proceed pro se.” Id.

       Less than a month after being allowed to proceed pro se, Adams “reached an

 agreement with the State which included a guilty plea.” Id. “In conjunction with the

 plea agreement, Adams signed” an “Acknowledgment of Rights and Entry of Plea”

 that stated, in pertinent part, that he “kn[e]w of no reason why [his] mental

 competence should be questioned,” “ha[d] not taken any drugs or medication” except

 for Remeron, a prescription medication typically used to treat symptoms of

 depression, in the forty-eight hours preceding signing the document, and that the

 Remeron “d[id] not affect [his] ability to understand [his] rights or the consequences

 of th[e] plea.” Id. 178–79.

       At the plea hearing, the trial court reviewed the terms of the plea agreement

 with Adams and determined “that he understood each of those terms and that it was

 what he wanted to do.” Id. at 179. The trial court also “confirmed that Adams was

 not taking any other medication” than Remeron, “that the Remeron did not interfere

                                            2
Appellate Case: 22-3082    Document: 010110714915        Date Filed: 07/22/2022     Page: 3



 or impede his ability to think and reason and make important decisions, and that he

 was satisfied that he was of the state of mind to fully understand and appreciate the

 proceedings.” Id. “Adams expressly confirmed there was no reason of which he was

 aware for the court to refuse to accept his guilty pleas,” “acknowledged he did not

 have any complaints about the way the court or the prosecution had treated him,” and

 “confirmed that he believed pleading guilty to take advantage of the plea agreement

 was in his best interest.” Id. The trial court ultimately accepted Adams’ guilty plea

 and, at Adams’ request, reappointed counsel to represent Adams at sentencing.

       “At the sentencing hearing,” Adams’ appointed counsel “reiterated how

 Adams accepted full responsibility for the crimes” and “stressed that Adams . . . went

 pro se as part of his plans and desires to make this process as quick as possible out of

 concern for [his] codefendant and all parties involved.” Id. The trial court, in

 accordance with the terms of the plea agreement, sentenced Adams to a term of life

 imprisonment with no possibility of parole for fifty years for the murder conviction.

       Adams appealed his sentence to the Kansas Supreme Court. While the case

 was pending on appeal, Adams filed a motion to withdraw his plea. The trial court

 denied the motion due to the pendency of Adams’ direct appeal. On July 26, 2018,

 the Kansas Supreme Court affirmed Adams’ sentence.

                                            B

       On August 10, 2018, Adams filed two pro se motions with the trial court: (1) a

 motion for post-conviction relief pursuant to Kan. Stat. Ann. § 60-1507 in which he

 alleged ineffective assistance of trial counsel; and (2) a motion to withdraw his plea.

                                            3
Appellate Case: 22-3082     Document: 010110714915       Date Filed: 07/22/2022    Page: 4



 In those motions, Adams alleged “that he suffer[ed] from paranoid schizophrenia,”

 was “not on any medication for it” when he entered into his plea, “that it was his

 attorney’s responsibility to raise these issues and have him evaluated, and that he

 acted irrationally in representing himself because he had voices telling him what to

 do.” Id. “[T]he same judge who presided over Adams’ original proceedings . . .

 appointed new counsel and held a preliminary hearing on these motions.” Id. The

 trial judge ultimately denied both of Adams’ motions. Adams appealed to the Kansas

 Supreme Court.

        On June 12, 2020, the Kansas Supreme Court issued an opinion affirming the

 denial of Adams’ motions.

                                              C

        On August 4, 2021, Adams completed and signed a petition for writ of habeas

 corpus pursuant to 28 U.S.C. § 2254 and placed it in the prison mail system for filing

 in the United States District Court for the District of Kansas. The petition was filed

 in the district court on September 16, 2021.

        In Ground One of his petition, Adams challenges the state trial court’s denial

 of his motion to withdraw his guilty plea. In Ground Two, Adams reasserts the

 ineffective assistance of counsel claim that he originally asserted in the § 60-1507

 motion that he filed in the state trial court.

        Respondent moved to dismiss Adams’ petition as untimely. Respondent noted

 in support that Adams’ “convictions and sentence were affirmed on direct appeal by

 the Kansas Supreme Court on July 26, 2018,” and that “15 days later, on August 10,

                                                  4
Appellate Case: 22-3082    Document: 010110714915         Date Filed: 07/22/2022     Page: 5



 2018, [Adams] filed his post-conviction motion” and his motion to withdraw his

 guilty plea. ROA at 43. Respondent further noted that after the state trial court

 denied the motions, the Kansas Supreme Court affirmed the denial on June 12, 2020.

 Respondent argued that the one-year statute of limitations set forth in 28 U.S.C.

 § 2244(d)(1) began running the following day and expired a year later. Respondent

 further argued that Adams did not place his federal habeas petition in the prison mail

 system until August 4, 2021, approximately “53 days after the expiration of the

 statute of limitations” had expired. Id.

       Adams responded to the motion to dismiss and offered a number of reasons

 why he filed his federal habeas petition after the one-year deadline expired. To begin

 with, Adams asserted that, following the Kansas Supreme Court’s affirmance of his

 convictions and sentence, he was not informed where to properly file his federal

 habeas petition and was also given incorrect information by prison officials and other

 inmates. Adams also asserted that he had spent significant time in protective custody

 and that his mental health issues and lack of medication caused some delay. Lastly,

 Adams alleged that he was told that the deadline for filing his federal habeas petition

 was one year from the date the Kansas Supreme Court filed its mandate.

       On April 12, 2022, the district court issued a memorandum and order granting

 respondent’s motion to dismiss and dismissing Adams’ petition as time-barred. In

 analyzing the timeliness of Adams’ petition, the district court first noted that

 although Adams did not file a petition for writ of certiorari with the United States

 Supreme Court following the Kansas Supreme Court’s affirmance of his convictions

                                             5
Appellate Case: 22-3082     Document: 010110714915         Date Filed: 07/22/2022     Page: 6



 and sentence on direct appeal, he did, within the ninety-day period for filing a writ of

 certiorari, file his § 60-1507 motion and his motion to withdraw his guilty plea with

 the state trial court. Those filings, the district court concluded, “statutorily tolled the

 federal statute of limitations for filing this federal habeas matter.” Id. at 78. The

 district court in turn concluded that the day after the Kansas Supreme Court “issued

 its opinion affirming the denials” of Adams’ motions, “the one-year federal habeas

 limitation period began to run and . . . expired one year later, on June 13, 2021.” Id.

        The district court construed Adams’ arguments in his response brief as a

 “request [for] equitable tolling” of the limitations period. Id. at 79. Addressing each

 of those arguments, the district court began by concluding that Adams’ alleged

 “reliance on incorrect information” from other inmates and prison officials “and his

 ignorance of the law d[id] not present extraordinary circumstances that justif[ied]

 equitable tolling.” Id. at 80 (citing Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir.

 2000)). The district court next concluded that Adams failed to explain how the time

 he spent in protective custody and on total lockdown prevented him from timely

 filing his federal habeas petition. The district court thus concluded that those facts

 did not constitute extraordinary circumstances that warranted equitable tolling. The

 district court also concluded that, although Adams “ha[d] detailed a long history of

 suffering with severe mental health disorders,” he had failed to “allege[] the sort of

 extraordinary circumstances that justif[ied] equitable tolling . . . based on mental

 incapacity.” Id. at 81. In particular, the district court noted that Adams did not

 allege “that he was institutionalized or judged incompetent during the time the

                                              6
Appellate Case: 22-3082     Document: 010110714915        Date Filed: 07/22/2022     Page: 7



 federal habeas statute of limitations was running” or otherwise allege “facts that, if

 taken as true, [would] show he was incapable of pursuing his federal habeas claims”

 during the one-year limitations period. Id. at 82. Lastly, the district court concluded

 that “the documents [Adams] . . . submitted to th[e] Court d[id] not establish that he

 filed a petition for federal habeas relief in state court within the ‘first couple weeks’

 after receiving the [Kansas Supreme Court’s] mandate.” Id. Thus, the district court

 was unable to “conclude that he was actively and diligently pursuing federal habeas

 relief during the relevant time period.” Id. at 83.

        In the final part of its memorandum and order, the district court denied

 Adams’ motion to amend his petition, concluding that the “proposed amendment . . .

 would not affect, much less cure, the failure to timely file.” Id. at 84. The district

 court also denied Adams’ motion for appointment of counsel. Finally, the district

 court denied Adams a COA.

        Final judgment in the case was entered on April 12, 2022. Adams filed a

 timely notice of appeal. He has since filed an application for COA with this court.

                                             II

        “A state prisoner whose petition for a writ of habeas corpus is denied by a

 federal district court does not enjoy an absolute right to appeal.” Buck v. Davis, 137

 S. Ct. 759, 773 (2017). “Federal law requires that he first obtain a COA from a

 circuit justice or judge.” Id. (citing 28 U.S.C. § 2253(c)(1)). To obtain a COA, a

 state prisoner must make “a substantial showing of the denial of a constitutional

 right.” 28 U.S.C. § 2253(c)(2). This requires the prisoner to “sho[w] that reasonable

                                             7
Appellate Case: 22-3082     Document: 010110714915         Date Filed: 07/22/2022     Page: 8



 jurists could debate whether (or, for that matter, agree that) the petition should have

 been resolved in a different manner or that the issues presented were ‘adequate to

 deserve encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322,

 336 (2003) (alteration in original) (quoting Slack v. McDaniel, 529 U.S. 473, 484

 (2000)). In other words, the prisoner must show that the district court’s resolution of

 the claims was “debatable or wrong.” Slack, 529 U.S. at 484. If the prisoner’s

 claims were denied on the basis of a procedural ruling, the prisoner must demonstrate

 “that jurists of reason would find it debatable whether the petition states a valid claim

 of the denial of a constitutional right and . . . whether the district court was correct in

 its procedural ruling.” Id.

        Here, as we have noted, Adams’ claims were dismissed by the district court on

 the procedural ground that they were untimely. As the district court correctly noted,

 a one-year period of limitation “appl[ies] to an application for a writ of habeas corpus

 by a person in custody pursuant to the judgment of a State court,” such as Adams. 28

 U.S.C. § 2244(d)(1). Typically, and as is the case here, that limitation period begins

 running on “the date on which the judgment became final by the conclusion of direct

 review or the expiration of the time for seeking such review.”1 Id. § 2244(d)(1)(A).

 The district court concluded, and the record on appeal confirms, that the Kansas

 Supreme Court affirmed Adams’ convictions and sentence on July 26, 2018. Under


        1
          Section 2244(d)(1) outlines three other possible dates on which the
 limitations period could begin running. Based upon our review of the record in this
 case, however, it is indisputable that none of those other three possibilities are
 applicable here.
                                              8
Appellate Case: 22-3082     Document: 010110714915         Date Filed: 07/22/2022      Page: 9



 the Rules of the United States Supreme Court, Adams had ninety days in which to

 file a petition for writ of certiorari after the conclusion of his direct appeal to the

 Kansas Supreme Court. Sup. Ct. R. 13.1. Because Adams did not seek certiorari

 review with the United States Supreme Court, the one-year limitations period set

 forth in § 2244(d)(1) would typically have begun running at the conclusion of that

 ninety-day period. See Gonzalez v. Thaler, 565 U.S. 134, 150 (2012). However, it is

 undisputed that Adams filed a § 60-1507 motion for post-conviction review with the

 state trial court on August 10, 2018, well prior to the expiration of the ninety-day

 period for filing a petition for writ of certiorari with the United States Supreme

 Court. As the district court correctly noted, the filing of that § 60-1507 motion

 effectively tolled § 2244(d)(1)’s one-year limitations period. See 28 U.S.C.

 § 2244(d)(2). The state district court denied Adams’ § 60-1507 motion, along with

 his motion to withdraw his guilty plea, and the Kansas Supreme Court affirmed the

 denials on June 12, 2020. As the district court noted, § 2244(d)(1)’s one-year

 limitation period began running on June 13, 2020, and expired one year later, on June

 13, 2021, well prior to Adams placing his federal habeas petition in the prison mail

 system. Given these undisputed facts, jurists of reason could not find the district

 court’s conclusions debatable.

        That leaves the district court’s rejection of Adams’ proffered grounds for

 equitable tolling. As the district court correctly noted, we have held that the “one-

 year statute of limitations is subject to equitable tolling but only in rare and

 exceptional circumstances.” Gibson v. Klinger, 232 F.3d 799, 808 (10th Cir. 2000)

                                              9
Appellate Case: 22-3082     Document: 010110714915        Date Filed: 07/22/2022      Page: 10



  (quotation marks omitted). Specifically, “[e]quitable tolling of the limitations period

  is available when an inmate diligently pursues his claims and demonstrates that the

  failure to timely file was caused by extraordinary circumstances beyond his control.”

  United States v. Gabaldon, 522 F.3d 1121, 1124 (10th Cir. 2008) (quotation marks

  omitted).

        We conclude that jurists of reason could not debate the district court’s

  conclusion that Adams failed to make either of these showings. As the district court

  noted, the evidence in the record establishes that Adams waited approximately a

  month after the Kansas Supreme Court affirmed the denial of his post-conviction

  motions before he mailed what he characterized as a federal habeas petition to a

  Kansas state court. Further, as the district court also noted, Adams then waited for

  several months thereafter before inquiring about the status of that misfiled petition.

  In light of these facts, the district court concluded, and reasonable jurists could not

  debate, that Adams failed to show “that he was actively and diligently pursuing

  federal habeas relief during the relevant time period.” ROA at 83. Likewise,

  reasonable jurists could not debate the district court’s conclusion that the various

  circumstances cited by Adams that allegedly prevented him from timely filing his

  federal habeas petition, including his mental health status and his conditions of

  confinement, did not actually prevent him from doing so.




                                             10
Appellate Case: 22-3082   Document: 010110714915    Date Filed: 07/22/2022   Page: 11



                                        IV

        The application for COA is therefore DENIED and the matter is DISMISSED.


                                         Entered for the Court



                                         Mary Beck Briscoe
                                         Circuit Judge




                                        11